Citation Nr: 0901026	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  91-43 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
dorsolumbar paravertebral myositis with bulging discs and 
degenerative joint disease, for the period prior to September 
23, 2001.  

2.  Entitlement to a rating in excess of 20 percent for 
dorsolumbar paravertebral myositis with bulging discs and 
degenerative joint disease, for the period beginning 
September 23, 2001.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
October 1984.  

This appeal arises from a February 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

The Board of Veterans' Appeals (Board) in February 2006 
issued a decision.  The veteran appealed that decision to 
United States Court of Appeals for Veterans Claims (Court).  
In June 2007, the Court ordered that the part of the Board 
decision that denied an increased rating in excess of 10 
percent for dorsolumbar paravertebral myositis with bulging 
discs and degenerative joint disease for the period prior to 
September 23, 2001, and an increased rating in excess of 20 
percent for that same disorder for the period beginning 
September 23, 2001, be remanded in compliance with the 
instructions in the Joint Motion for Partial Remand (Joint 
Motion).  The claims have been returned to the Board for 
readjudication.  


FINDINGS OF FACT

1.  The evidence dated prior to September 23, 2001, 
demonstrates that the veteran's service-connected dorsolumbar 
paravertebral myositis with bulging discs and degenerative 
joint disease limits forward flexion to 70 degrees with pain; 
moderate limitation of lumbar motion, unilateral loss of 
spine motion in a standing position, moderate intervertebral 
disc syndrome, absent ankle jerks, and ankylosis were not 
shown.  

2.  On or after September 23, 2001 the evidence demonstrates 
the veteran's service-connected dorsolumbar paravertebral 
myositis with bulging discs and degenerative joint disease 
produces muscle spasms with straightening of the lumbar 
lordosis, and forward flexion of the lumbar spine to 80 
degrees; incapacitating episodes of at least four weeks 
during the previous year have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
dorsolumbar paravertebral myositis with bulging discs and 
degenerative joint disease, for the period prior to September 
23, 2001, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 
5288, 5289, 5291, 5292 (2001).  

2.  The criteria for a rating in excess of 20 percent for 
dorsolumbar paravertebral myositis with bulging discs and 
degenerative joint disease, for the period beginning 
September 23, 2001, are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, 
Diagnostic Codes 5003, 5288, 5289, 5291, 5292 (2001).  38 
C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, Diagnostic Codes 5242, 
5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal the Court in the case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), held that 
notice of requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to increased ratings claims and outlined 
the information which must be included in notices to veterans 
filing a claim for increased ratings.  This included 
notifying the claimant of the following:

medical or lay evidence that the claimant must 
provide, or ask VA to obtain, demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on employment and 
daily life; 

at least a general notice of the diagnostic code 
(DC) criteria, including any specific test or 
measurement with any applicable cross-referenced DC 
under which the veteran may be rated, if the 
requirements for an increase in evaluation would 
not be satisfied by a noticeable worsening or 
increase in severity of the disability and the 
effect that worsening has on employment and daily 
life; 

that a disability evaluation is determined by 
applying relevant Diagnostic Codes, which range 
typically between 0 percent to as much as 100 
percent, and is based on the nature of the symptoms 
for which disability compensation is sought, their 
severity and duration, and their impact upon 
employment and daily life; and 

examples of the types of medical and lay evidence 
that are relevant to establishing entitlement to 
increased compensation (such as competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
it). 

By letters dated in November 2002, April 2004, September 
2004, and July 2008 2005, VA satisfied the foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.   The veteran's VA medical 
records were obtained and the veteran has subsequently 
submitted his private records of treatment.  As such, the 
Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claims.  


Rating in Excess of 10 Percent, Prior to September 23, 2001

In the Joint Motion the Board was instructed to provide 
adequate reasons and bases why a higher rating was not 
applicable based on Deluca v. Brown, 8 Vet. App. 202 (1995).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Schedule for Rating Disabilities provides several 
diagnostic codes for rating disability of the lumbar spine.  
The possible applicable criteria in this instance include 
rating under the diagnostic codes for evaluating lumbosacral 
strain or myositis.  

The following criteria are provided for rating lumbosacral 
strain:  Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion is rated as 40 percent disabling.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, is rated as 20 
percent disabling.  With characteristic pain on motion, it is 
rated as 10 percent disabling.  

Myositis is rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5021.  At the end of the section it 
reads, diseases under diagnostic codes 5013 through 5024 will 
be rated on limitation of motion of the affected parts, as 
degenerative arthritis.  

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joints 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under the 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as 20 percent with X-
ray evidence of involvement of 2 or more joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations, and as 10 percent with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71, Diagnostic Code 5003 (1992-
2002).  

Note (2):  The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  

Severe limitation of motion of the lumbar spine is rated as 
40 percent disabling.  Moderate limitation of motion of the 
lumbar spine is rated as 20 percent disabling.  Slight 
limitation of motion of the lumbar spine is rated as 10 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1992-2002).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless in this instance the history has provided a 
fuller picture of the symptoms produced by the veteran's 
service connected dorsolumbar paravertebral myositis with 
bulging discs and degenerative joint disease.  

The pertinent medical history is as follows:  Service medical 
records reveal that the veteran originally injured his back 
in 1981.  His primary symptom was spasming of the muscles in 
the paraspinal region.  The original diagnosis was muscle 
strain.  Also noted was slight tenderness in the lumbar area.  
November 1981 X-rays of the back found no significant 
abnormality.  January 1982 physical therapy evaluation noted 
pain only at the extremes of motion and mobility of the back 
was within normal limits.  An orthopedic evaluation in June 
1982 found the veteran had full range of motion and diagnosed 
chronic mechanical back pain.  A neurological evaluation 
noted that motion of the entire spine was painless.  
September 1982 records reflect flexion was to 70 degrees but 
the primary finding was paralumbar tenderness with slight 
spasm.  Orthopedic evaluation in November 1982 noted flexion 
was from 0 to 60 degrees, and moderate lumbosacral strain was 
again diagnosed.  March 1983 orthopedic evaluation revealed 
resolved mechanical low back pain with no paraspinal 
tenderness or spasticity.  The veteran's symptoms recurred in 
February 1984 after he worked shoveling gravel.  Physical 
examination revealed muscle spasms in the lumbar region and 
limited anterior flexion, bilaterally.  X-rays were 
"benign."  It was noted that the left leg was one half inch 
shorter than the right.  A physical therapy evaluation found 
pain with motion, forward bending was decreased.  There was 
also tenderness and spasm palpable over the paralumbar spine.  
Again the diagnosis was mechanical low back pain.  March 1984 
re-evaluation found the veteran had intermittent pain, but 
demonstrated full range of motion.  He did, however, have 
tenderness of the L5 paraspinous muscles on the right.  June 
1984 evaluation resulted in an assessment of possible 
Paraspinous spasm.  In October 1984, an orthopedic clinic 
record noted the veteran had full range of motion, but only 
80 degrees of flexion.  Moderate spasms were noted.  

The veteran was first examined by VA in February 1986.  
Examination of the back revealed mild lateral deviation.  
There was some straightening of the lumbar lordosis.  There 
was no loss of range of motion, but the veteran had some 
difficulty with straightening.  Dorsolumbar "pu" (pelvic) 
myositis was diagnosed.  X-rays showed minimal spondylotic 
changes and his intervertebral spaces were normal.  

VA outpatient treatment records indicate the veteran was seen 
in December 1986 for back pain.  He had tenderness in the 
right lumbar area.  X-rays showed no significant bony, 
articular or disc space abnormality.  

A second VA examination in February 1988 revealed some 
straightening of the lumbar lordosis and lateral deviation of 
the spine toward the right which was mild.  There was 
tenderness with moderate spasm in the dorsal lumbar and 
pelvic musculature.  The veteran had full range of motion.  
The diagnosis was dorso lumbar pelvic myositis and mild 
positional dextroscoliosis.  X-rays showed no evidence of 
spine deviation and the veteran's intervertebral disc spaces 
and vertebral bony heights were well-preserved.   

The veteran was seen at VA again in February 1991 with 
complaints of back pain.  Examination revealed tenderness in 
the paraspinal muscles over the sacroiliac crest.  In April 
1992 the veteran returned with back tenderness and muscle 
spasm.  X-rays showed straightening of the lumbar curvature 
that was suggestive of regional muscle spasm.  The vertebral 
heights and interspaces were well-preserved.  

In August 1993, the veteran sought treatment for back pain 
that he reported as being of five days duration.  Tender 
paravertebral muscles were found on examination.  Three days 
later the veteran returned.  It was noted that bed rest and 
medication had been recommended, but the veteran had not been 
compliant.  He had adequate range of motion with pain on the 
right side.  A muscle strain was diagnosed.  Two days later 
he returned stating the medications had not improved his back 
pain.  He was working as a mailman and carried a bag on his 
shoulder.  He had also noticed an acute sharp low back pain 
the previous week when he bent to carry a heavy object.  
Examination revealed mild scoliosis and tenderness over the 
lumbosacral vertebral bodies.  There were no areas of muscle 
spasm.  The veteran was referred to the Rehabilitative 
Medicine Service for a consultation that day.  The report of 
the consultation reveals (barely legible handwritten notes) 
that all ranges of motion were complete.  Tenderness was 
noted with right lateral rotation and flexion.  The 
assessment was the veteran had low back pain with muscular 
spasm secondary to strain.  Later that same month it was 
noted the veteran had failed to report to rehabilitation.  
Previously he had performed exercises, but did not have time.  
He was working five days a week as a mailman.  VA outpatient 
treatment records for the period from March 1992 to March 
1997 include an undated evaluation of the back.  It is also 
the most thorough and detailed description from the period.  
The veteran had bilateral lumbar paravertebral muscle spasms 
with no tenderness.  He had full range of motion of the 
lumbar spine.  July 1995 records noted the veteran was tender 
in the right back muscles.  

A VA examination of the back was conducted in May 1994.  
Examination revealed no postural abnormalities or fixed 
deformities of the back.  There was tenderness to palpation 
on the dorso-lateral paravertebral muscles.  The veteran had 
range of motion as follows: forward flexion 70 degrees, 
backward extension 40 degrees, left lateral flexion and right 
lateral flexion was to 45 degrees, rotation to the left was 
to 45 degrees and rotation to the right to 60 degrees.  The 
veteran exhibited objective evidence of pain on motion on 
forward flexion, only.  Computed tomography scan revealed a 
circumferential bulging disc at L4-5 and L5-S1, mild 
degenerative osteoarthropathy of the apophyseal joints and a 
bone island left sacral wing.  

First, the Board considered application of the rating 
criteria for myositis based on limitation of motion.  In 
considering to what degree the veteran has demonstrated 
limitation of motion of the lumbar spine, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  
Although this designation of normal range of motion was 
included as part of the revised criteria, it is used here for 
guidance purposes).  

The veteran filed his claim for an increased rating in 
September 1992.  For that reason the Board carefully reviewed 
the records dated from September 1991 to September 23, 2001 
for evidence of limitation of motion of the lumbar spine.  VA 
records from February 1991 and April 1992 do not include any 
records of ranges of motion of the lumbar spine.  In August 
1993 when the veteran was treated for an acute exacerbation 
of his back pain it was noted he had adequate range of motion 
with pain on the right side.  During the consult with 
Rehabilitative Medicine all ranges of motion were complete, 
with tenderness noted on rotation and flexion.  The undated 
record from the period from March 1992 to March 1997 noted 
only full range of motion of the lumbar spine.  The May 1994 
VA examination revealed limitation only in forward flexion of 
70 degrees.  All other ranges were full.  In addition, the 
examiner specifically noted that only in forward flexion was 
there pain exhibited.  

The only record from that period which documents limitation 
of range of motion in degrees is the May 1994 VA examination 
report.  The limitation to 70 degrees is equal to only loss 
of 20 degrees of flexion, and not consistent with anything 
other than slight limitation, as demonstrated more fully 
below.  

In the Joint Motion for Remand the Board was instructed to 
provide adequate reasons and bases why application of Deluca 
v. Brown, 8 Vet. App. 202 (1995) would not result in a rating 
in excess of 10 percent.  In Deluca the Court provided 
instruction in the application of 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  

Those regulations at 38 C.F.R. § 4.40, 4.45 and 4.59 read as 
follows:

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. For the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints. The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The Board has reviewed the evidence for the rating period for 
any evidence of loss of strength, speed, incoordination or 
loss of endurance.  The VA May 1994 examination report 
specifically stated there was normal muscle strength of the 
spine.  The regulation at 38 C.F.R. § 4.40 instructs that 
functional loss due to pain must be supported by adequate 
pathology and evidence by visible behavior of the claimant.  
The only record addressing any visible behavior of the 
veteran on functional use is again the May 1994 report of 
"Objective evidence of pain on motion on forward flexion of 
the spine only" (tenderness was noted on palpation of the 
dorso-lateral paravertebral muscles but it was not indicate 
whether this finding was obtained on movement of the back or 
while the veteran was stationary).  There is no other record 
that addresses that question.  As to 38 C.F.R. § 4.45 (a), 
there is evidence of less movement.  No evidence of more 
movement, 38 C.F.R. § 4.45(b).  No evidence of weakened 
movement, 38 C.F.R. § 4.45(c).  The veteran has not reported 
or complained of either excess fatigability or 
incoordination, 38 C.F.R. § 4.45(d) and (e).  He has however 
complained of difficulties with pain, when sitting, standing 
or even lying down and difficulty when rising from his bed.  
He has also reported having exacerbations after lifting heavy 
objects.  

The Board has taken into consideration as prescribed by 
38 C.F.R. § 4.59 the evidence of muscle spasms.  

The Court has instructed the Board that in rating the 
veteran's functional loss it must clearly be explained what 
role pain played in the rating decision.  See Smallwood v. 
Brown, 10 Vet. App. 93, 99 (1997).  The question is to what 
degree and level should the veteran's pain be compensated.  

The functional loss due to pain is to be rated at the same 
level as the functional loss where the motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
38 C.F.R. § 4.59, painful motion is considered limited motion 
even though range of motion is possible beyond the point when 
pain sets in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  
Unfortunately in this case we have no record indicating when 
the veteran's pain sets in, in any of the spheres of motion.  
Clearly, there is evidence which supports finding limitation 
of flexion to 70 degrees but no other figures are available.  
Even when the Board considers the adjective used to describe 
the veteran's movement when no measurement in degrees was 
recorded in February 1986 it was noted the veteran had 
"some" loss of range of motion with some difficulty when 
straightening.  There are no descriptions that would provide 
any point of reference such as describing at what anatomical 
level, or distance from the side or floor such pain begins.  
The Board further notes that based on the general assumption 
that "slight" limitation of lumbar motion approximately 
equates to the range of 60-90 degrees and "moderate" to 30-
60 degrees, since the veteran was shown to have 70 degrees of 
forward flexion, there is no additional uncompensated 
limitation of flexion that could provide the basis for a 
higher rating of 20 percent based on pain.  For example, if 
the veteran had exhibited limitation of motion of 55 degrees 
flexion with pain, there would have been 5 degrees of 
uncompensated limitation of flexion that could have provided 
the basis for a higher rating.  

The evidence of record simply does not provide sufficient 
detailed facts to provide a basis for a higher rating than 10 
percent.  There is no remedy in this instance for an 
inadequate record.  Remanding the claim for another 
examination would not provide a basis for rating impairment 
prior to September 23, 2001, but would only provide evidence 
of current levels of impairment.  In addition, the 
regulations provide that ratings may not be assigned prior to 
the date it is "factually ascertainable" there has been an 
increase in disability.  38 C.F.R. § 3.400.  

There is no factual basis in the record prior to September 
23, 2001 for finding that the veteran demonstrated anything 
other than slight limitation of motion which is consistent 
with the 10 percent rating currently assigned.  In addition, 
since myositis is rated based on limitation of motion as 
arthritis, the veteran's limitation of motion cannot be rated 
both under former Diagnostic Code 5292 and Diagnostic Codes 
5003, 5021.  

The Board also considered application of the diagnostic code 
for rating lumbosacral strain.  Clearly the veteran has 
demonstrated characteristic pain on motion which is the 
criteria for assigning a 10 percent rating.  The question is 
does the evidence indicate he has muscle spasm with extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  While there is evidence of recurrent 
muscle spasm, this is not associated with forward bending.  
There is no evidence of loss to lateral motion.  The symptoms 
demonstrated by the veteran do not meet the criteria for a 
higher 20 percent rating based on lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1992-2002).  In 
addition, with the exception of muscle spasm, there is no 
evidence of absent ankle jerks or other neurological symptoms 
that would warrant a higher rating under former Diagnostic 
Code 5293.  Moreover, higher ratings under the prior rating 
criteria of Diagnostic Codes 5288 and 5289 are not warranted 
because no evidence has been presented of ankylosis of the 
dorsal or lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5288, 5289.

Rating As of September 23, 2001

The law relevant to the veteran's claims changed during this 
appeal, VA promulgated new regulations for evaluation of the 
remaining spine disabilities (including degenerative 
arthritis), effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating spine diseases and injuries, based 
on limitation or loss of motion and other symptoms.  

When a provision of VA rating schedule is amended while a 
claim for an increased rating under that provision is pending 
a determination must be made as to which regulation is more 
favorable to the claimant.  If the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g)(West 2002), 
which provides that VA may award an increased rating based on 
a change in the law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000  

In other words the criteria in effect prior to September 26, 
2003 may only be applied on or after that date.  The old 
criteria set out above may be applied both prior to and after 
the change if it is more favorable to the veteran.  

The Board has reviewed the medical records to determine which 
of the criteria would be more favorable to the veteran.  

In October 2002, the veteran was examined by VA.  The veteran 
reported having no low back pain at that time.  He reported 
that upon standing, fishing, sleeping, doing mechanics, 
sitting in a bad posture, he had occasional mild to severe 
back pain with radiation to his lung.  At that time he was 
not taking any pain killers.  When he had severe pain he went 
for a walk for 15 minutes to relieve his pain.  During the 
last year he had 15 occasions of acute low back pain.  He did 
not need crutches, braces or a cane to walk.  The veteran had 
been working as a mail letter carrier at the post office for 
nine years.  He had been absent from his job on three 
occasions due to low back pain in the last year.  He was not 
on limited duty.  His back limited him on his job in the 
following ways, he could not use his mailbag all the time and 
had difficulty lifting 50 or 60 pounds.  As to his daily 
activities, he was not able to do mechanics any more.  He 
could not do chores such as using a shovel or throw a 150 
feet fishing line.  

Measurement of range of motion in degrees was as follows:

Forward Flexion 		80 degrees
Backward Extension		35 degrees
Lateral Flexion and Rotation  35 degrees

There was no painful motion in the range of motion measured 
during the examination.  There was no objective evidence of 
painful motion on any movements of the lumbar spine.  The 
veteran did however demonstrate mild lumbar paravertebral 
muscle spasm.  There was mild tenderness to palpation of the 
lumbosacral area.  There were no fixed deformities or 
postural abnormalities.  

In the notes at the end of the examination report, the VA 
physician stated there had been no objective evidence of 
painful motion visually upon movement of the lumbosacral 
joints.  There was no muscle atrophy.  

The veteran submitted his records of private medical 
treatment from Dr. A. R.  They include records of treatment 
for low back pain received since December 2000.  In August 
2002 it was recorded that the veteran had tenderness of both 
upper sacroiliac joints.  There was no scoliosis.  Beside the 
title for range of motion was written what appears to read 
"frozen FF" and rotation.  September 2002 X-rays of the 
lumbosacral spine showed straightening of the physiologic 
lumbar lordosis consistent with muscle spasm and/or lumbar 
myositis.  In November 2003, the veteran complained of 
morning stiffness.  On objective examination he had decreased 
range of motion of the spine.  A Magnetic Resonance Imaging 
in November 2003 found degenerative disc disease with bulging 
annuli and loss of lordosis.  February 2004 notes indicated 
the veteran's pain remained the same on range of motion and 
during or after resting.  March 2004 records noted increased 
evening symptoms in the lumbar area or with extension of the 
low back.  May 2004 records noted acute severe lumbar pain in 
the evening with loss of motion.  His lumbar spine listed to 
the right.  The assessment was acute lumbar sprain.  Six days 
later the veteran returned and reported no pain that day but 
that he avoided bending.  Examination revealed pain was 
elicited on standing or with forward flexion.  There was no 
pain with rotation or bending.  July 2004 records indicated 
the spine listed to the right side.  There was no lower 
extremity discrepancy.  

A November 2004 VA examination reveals the veteran had low 
back pain with radiation to midback and lungs when driving 
for 30 minutes.  He had a pulsating sensation and vibration 
to the knees.  He had low back pain on and off.  He reported 
his pain was severe but he was not taking any pain killers.  
During the last year he had been seen by his private 
physician on two occasions and had 12 sessions of physical 
therapy with no pain control.  Bending, sitting for 20 
minutes, doing mechanics on his car or lying in bed 
precipitated his pain.  Two to three hours of bedrest, 
walking for one hour or running a mile alleviated his pain.  
Flare-ups lasted from two hours to a day and a half.  He had 
experienced twelve flare-ups.  He had difficulty bending, 
sitting for 20 minutes or doing mechanics.  He was able to 
walk unaided without assistive devices.  He occasionally used 
a thoracolumbar orthosis with temporary pain control.  He was 
able to walk five miles.  He was independent in his tasks of 
daily living but occasionally with acute pain his wife helped 
him to dress, toilet and groom himself.  He had had a full 
time job with the post office as a mail carrier for twelve 
years.  He was not on light duty.  He had been told by his 
supervisors that he was a good employee.  His recreational 
activities such s fishing and hunting had become difficult.  
He could drive his car for two hours without problems.  

On objective examination, the VA physician noted the 
veteran's lumbar spine, posture and gait appeared normal.  
Range of motion of the thoracolumbar spine was measured as:

Forward flexion to 85 degrees
Extension, right and left Lateral flexion and rotation were 
all 30 degrees.  

As to any additional limitation due to pain, fatigue, 
weakness of lack of endurance following repetitive use, the 
examiner found no major functional impact during the 
examination.  He noted that during the physical examination 
the veteran's facial expression was pain free when performing 
range of motion, dressing and undressing and doing DeLuca 
maneuvers.  

The veteran submitted a prescription from his private 
physician for pain management dated in January 2008.  Also 
submitted was a copy of a MRI conducted in November 2007 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a, 
Plate V (2008).   

The clinical evidence does not reflect a pattern of pain on 
motion, muscle spasm on extreme forward bending with 
unilateral loss of lateral spine motion in a standing 
position, such that would warrant a higher rating under the 
prior rating criteria for lumbosacral strain. 38 C.F.R. § 
4.71a, Diagnostic Codes 5295.  While the veteran occasionally 
complained of low back pain (such as during outpatient visits 
in August 2002, November 2003, and December 2003, and at VA 
examinations in August 2002, and November 2004), objective 
evidence of pain on motion was not always found.  For 
example, while pain on motion was noted at his May 1994 VA 
examination, it was not found at his VA examinations of 
October 2002 and November 2004.  Similarly, while the veteran 
regularly was noted to have back muscle spasms, there is no 
evidence of unilateral loss of lateral spine motion (see the 
ranges of motion detailed above).  A higher rating of 40 
percent requires, severe lumbosacral strain; with listing of 
the whole spine to the side, positive Goldthwaite's sign or 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1992-2002).  While there is 
evidence of loss of lumbar lordosis there is no indication 
the veteran has listing of the whole spine to the side.  
There has been evidence of some listing to the right.  There 
has been no finding of a positive Goldthwaite's sign or 
marked limitation of forward bending or loss of lateral 
motion.  

Higher ratings under prior rating criteria of Diagnostic 
Codes 5288 and 5289 are not warranted because no evidence has 
been presented of ankylosis of the dorsal or lumbar spine. 38 
C.F.R. § 4.71a, Diagnostic Codes 5288, 5289.  There is also 
no evidence of severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

Under the revised criteria of Diagnostic Code 5243, 
intervertebral disc syndrome can be rated (preoperatively or 
postoperatively) on two alternative tracks: either based on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, with the assigned rating based on whichever 
method results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

As to the "incapacitating episodes" track, an "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  If 
intervertebral disc syndrome is present in more than one 
spinal segment - provided that the effects in each spinal 
segment are clearly distinct - each segment should be 
evaluated based on chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.  (In this case, the medical 
record does not reflect that the veteran's condition has 
clearly distinct effects between spinal segments).

Using the "incapacitating episodes" track, a 40 percent 
rating is assigned when the total duration of incapacitating 
episodes is at least four weeks but less than six weeks 
during the previous 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

The veteran sought private outpatient treatment for back pain 
on several occasions between August 2002 and July 2004, and 
although physical therapy was recommended, there is no 
suggestion in the record that a physician directed bed rest.  
At his October 2002 VA examination, the veteran said that he 
had had 15 episodes of acute low back pain in the prior year, 
but the pain was relieved by walking on the beach for 15 
minutes.  When asked at his November 2004 VA examination if 
he had had an incapacitating episode of back pain during the 
prior 12 months, he "did not know how to answer."  In any 
case, there is simply no evidence suggesting that a 40 
percent rating under the "incapacitating episodes" track is 
warranted.

As to the orthopedic manifestations, under the new criteria 
found at 38 C.F.R. § 4.71a, "General Rating Formula for 
Diseases and Injuries of the Spine," a 40 percent rating is 
warranted for favorable ankylosis of the entire thoracolumbar 
spine.  Note (5) defines favorable ankylosis as fixation of a 
spine segment in neutral position (zero degrees).  None of 
the outpatient or examination reports dated between August 
2002 and November 2004 reflect or even suggest that the 
veteran has ankylosis of the thoracolumbar spine, so an 
increased rating under these criteria is not warranted.  The 
private medical records do not include reports of range of 
motion in degrees which demonstrate the veteran has less than 
30 degrees of forward flexion, with or without pain.  The 20 
percent rating assigned already includes compensation for 
limitation of motion to between 30 and 60 degrees, without 
any specific documentation in the record of such limitation 
of motion either with or without pain.  In essence, the 
veteran's symptoms meet the criteria for a 10 percent rating 
and when pain was considered a 20 percent rating was 
assigned.  

The Board has been instructed to explain why a higher rating 
should not be assigned based on functional limitation due to 
pain.  A higher rating in this instance would require 
evidence of either severe limitation of motion or ankylosis.  
While the veteran has flare ups which are documented in the 
private treatment records there is no indication that they 
are cause severe limitation of motion.  The private records 
do not include any findings of ankylosis.  The veteran has 
loss of bending and some listing but those symptoms are 
included in the rating for a 20 percent evaluation, which 
includes muscle spasm with abnormal spinal contour.  The 
symptoms defined as 20 percent disabling are actually more 
severe than the veteran demonstrates.  The medical record 
only indicates the veteran has loss of lumbar lordosis not 
reversed lordosis.  Clearly, the 20 percent rating was 
assigned based on the flare ups not on the objective evidence 
from range of motion testing.  The Board would also once 
again note that as there is no evidence of uncompensated 
limitation of motion, there is no additional limitation of 
motion that could form the basis for a higher rating based on 
pain.

In the Joint Motion the parties also instructed that the 
Board was to explain why the veteran's back disorder should 
not be rated under both myositis and degenerative joint 
disease, as was previously noted, a review of the Schedule 
for Rating Disabilities provides that myositis is to be rated 
as arthritis.  The same anatomic area and same symptoms are 
the basis for rating both disorders.  The evaluation of the 
same disability under various diagnoses is to be avoided.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2008).

The Court has acknowledged that when an appellant has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In Bierman 
v. Brown, 6 Vet. App. 125 (1994), it was noted that 
manifestations of neurological symptomatology of a lower 
extremity which are distinct from low back symptoms (that is, 
neither duplicative nor overlapping) could be rated under a 
diagnostic code different from Diagnostic Code 5293 without 
violating the VA anti-pyramiding regulation of 38 C.F.R. § 
4.14.  However, the evaluation of the "same disability" or 
the same "manifestations' under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  The Court has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  See also Esteban and Bierman, supra.

Separate ratings have been assigned of the veteran's 
neurological symptoms of the right and left leg.  In this 
case, rating both the myositis and degenerative joint disease 
would be assigning two ratings for the same symptoms and 
amount to pyramiding, which is prohibited by the regulations.  

Extraschedular

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2008).  

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), also 
issued after the Board's decision, instructed that the 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This requires a comparison between the level of 
severity and symptomatology of the claimant's service 
connected disability with the criteria found in the rating 
schedule for that disability.  The muscle spasms, pain, 
limitation of motion and loss of lumbar lordosis are all 
included in the criteria for rating the veteran's dorsolumbar 
paravertebral myositis with bulging discs and degenerative 
joint disease.  The veteran has not identified any symptoms 
not contemplated by the rating criteria.  He has been 
employed as a mail man for many years.  He is not on light 
duty.  He reported his limitation as not being able to lift 
50 to 60 pounds and not always being able to carry his mail 
bag.  Those limitations are not unusual or unique for a 
veteran with his disability.  The Board noted the veteran 
submitted an application for Workmen's Compensation in May 
2004.  The Board finds that this evidence is more relevant 
with respect to how the veteran's occupation has caused or 
aggravated his back problem, not of how his service-connected 
back disability has affected his employment.  The Board finds 
that the threshold factors for referring the claim for an 
extraschedular rating have not been found.  


ORDER

A rating in excess of 10 percent for dorsolumbar 
paravertebral myositis with bulging discs and degenerative 
joint disease, for the period prior to September 23, 2001, is 
denied.

A rating in excess of 20 percent for dorsolumbar 
paravertebral myositis with bulging discs and degenerative 
joint disease, for the period beginning September 23, 2001, 
is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


